DETAILED ACTION
The communication dated 12/23/2020 has been entered and fully considered.
Claims 1-10 were amended. Claims 11-20 were added.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 12/23/2020, with respect to claim 5 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claim 5 has been withdrawn.
Applicant’s arguments, see pages 9-11, filed 12/23/2020, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-10 have been withdrawn.
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “the supply line disposed between the actuation element and nozzle section with the second opening with a channel also connected to the supply line to provide the inflow of air into the supply line”.
However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
Regarding claims 2-9, Applicant further argues that if claim 1 is allowed, claims 2-9 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 103. See below.

Election/Restrictions
Newly submitted claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions claims 1-10 and claims 11-18 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design as the product of 
Inventions claims 1-10 and claims 19-20 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design as the product of claims 1-10 requires “at least one second opening” while the product of claims 19-20 requires “a flap”.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one second actuation element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the flap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pivot axis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on the above rejected claims are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maunsell et al. U.S. Publication 2005/0224100 (henceforth referred to as Maunsell).
As for claim 1, Maunsell teaches in a dishwasher (paragraph [0043]; Fig. 1), equivalent to the claimed domestic appliance, with a water supply unit (paragraph [0045]) having a supply conduit (paragraph [0046]; Fig. 4: part 214), equivalent to the claimed water supply line, for the supply of water from a drinking water network, wherein the water supply unit has a primary supply valve (paragraph [0045]), equivalent to the claimed at least a first actuation element, to open and close supply conduit 214, wherein a water softener (paragraph [0045]; Fig. 4), equivalent to the claimed process water unit, is provided to process water for the dishwasher, wherein an air break (paragraph [0045]; Fig. 4: part 201), equivalent to the claimed at least one decoupling unit, is provided between the water softener and the water supply unit (paragraph [0045]; Fig. 4), for purposes of decoupling the process water of the dishwasher from supply conduit 214 so that supply conduit 214 has at least a first opening or a water outflow opening terminating in a nozzle section (paragraph [0046]; Fig. 4), wherein the improvement comprises an air breather (paragraph [0050]; Fig. 4: part 231), equivalent to the claimed at least one second opening.
prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 2, Maunsell further teaches that a separation distance is provided between the first opening and air breather 231 of supply conduit 214 (paragraphs [0046] and [0050]; Fig. 4), satisfying the alternative limitation.
As for claim 3, Maunsell further teaches that the nozzle section of the water outflow opening of supply conduit 214 has a tapered nozzle section (paragraph [0046]; Fig. 4).
As for claim 4, Maunsell further teaches that supply conduit 214 between the primary supply valve and the first opening has at least one line section at least partially aligned in the vertical direction (paragraphs [0045]-[0046]; Fig. 4).
As for claim 5, Maunsell further teaches that the line section includes the nozzle section (paragraphs [0045]-[0046]; Fig. 4), satisfying the alternative limitation.
As for claim 6, Maunsell further teaches that the flow control valve (paragraph [0046]; Fig. 4: part 211), equivalent to the claimed at least one second actuation 
As for claim 7, Maunsell further teaches that flow control valve 211 is a flap that can be pivoted about a pivot axis (paragraph [0046]; Fig. 4).
As for claim 8, Maunsell further teaches that the pivot axis of the flap is arranged on a first end region of the flap (paragraph [0046]; Fig. 4), satisfying the alternative limitation.
As for claim 9, Maunsell further teaches that flow control valve 211 and/or the flap that can pivot about the pivot axis, is at least partially arranged on an inner wall of supply conduit 214 (paragraph [0046]; Fig. 4).
As for claim 10, Maunsell further teaches that a first cross-section of the first opening is larger than a second cross-section of air breather 231 (paragraphs [0046] and [0050]; Fig. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711